Appeal from a decision of the Workers’ Compensation Board, filed March 14,1980, as amended by decision *635filed September 17, 1980. After an award of compensation to claimant, his employer’s insurance carrier filed a notice of claim for reimbursement out of the Special Disability Fund pursuant to subdivision 8 of section 15 of the Workers’ Compensation Law based upon a known prior physical impairment of bilateral deafness. The record demonstrates that claimant’s present total disability is a result of a severe psychoneurotic disorder. Moreover, it is also established that because of a pre-existing psychiatric condition, the present disability is materially and substantially greater as a result of the compensable accident. However, there is no substantial evidence to support a finding that the employer had prior knowledge of this condition, merely the bilateral deafness, which was found only incidental to the present disability. Accordingly, the decision of the board must be affirmed. Decision affirmed, with costs to the Special Disability Fund. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.